Title: From Benjamin Franklin to Vergennes, 15 October 1781
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy Octr. 15th. 1781.
I have just received a Letter from Corunna of which I take the Liberty of enclosing a Translation. Your Excellency will see by it, that you formed a right Judgment of Gillon’s Intention in leaving behind him the Vessels that he had agreed to take under his Convoy, viz. That instead of going directly to America, he would Cruise for his own Profit. Having no Opinion of his Honesty, I am afraid he will also sell at Corunna the Goods which belong to the Congress, to defray the Expences he must make there for the Subsistence of his 600 Men. I therefore think it necessary to send a Courier to Mr. Jay, acquainting him with the Circumstances, and requesting he would take the proper Steps to aid Mr. Jackson in securing our Property; and as he may have need of the Authority of the Spanish Court, I shall be obliged to your Excellency for a Line recommending the Affair to your Minister there. I also request a Passport (en blanc) for the Courier, who will take with him any Dispatches you may have Occasion to send by him.
With the greatest and most sincere Respect, I am, Your Excellencys most Obedt and most humble Servt.
B Franklin
His Exy. the Count de Vergennes.
 
Endorsed: M. de R.
